Title: To James Madison from John Dawson, 27 November 1792
From: Dawson, John
To: Madison, James


Dear Sir!
Rich: Nov: 27. 1792
I am honord with your favour of the 21st. inst., for which youll be pleased to recieve my thanks.
I inclose you a list of the Electors of our state agreeably to the returns to the Executive. The member from the Berkeley district is the only one who will be in favour of the present Vice President, & he is indebted to the bad day for his election as he was opposed by Colo Smith. All the others may be counted for Gov: Clinton. On yesterday I recievd a letter from Halifax, N. C. by which I learn that that state will una voce, vote for Mr. C, & that part of S. C. & Georgia generally will be in his favour. Shoud this be the case, & he shoud get 8 or ten votes in the Eastern states I think he will be elected, altho I am sorry to hear that the ticket of Phia. has succeeded, for judging by the late election of representatives I had concluded that he woud divide that state at least. It will be a great point to get them to vote against Mr. A—— if not in favour of Mr. C.
The general assembly of this state has passed a law establishing a Bank at Alexandria. It is to consist of 750 shares at £75 each. It was warmly opposed in the H of R. and I was astonishd to find some who had always reprobated the national Bank, and the principle of banking, advocate this. It may be considerd as the child of a party whose interests are so promoted by it. An[d] surely it will be a dutiful one, for never was one more anxiously supported. I am, with much esteem yr friend & Sert
J Dawson
